Willson, Judge.
Defendant offered to prove on the trial that the cáttle in question were purchased for him by another person, to whom he gave money with which to purchase them, and that this other person did purchase and .receive them for him, and gave him a bill of sale, saying at the time that it was a bill of sale to said cattle. Defendant also offered in evidence the bill of sale. This proposed evidence was rejected upon the ground that it was irrelevant.
We think the court erred in rejecting it. If the defendant did in fact purchase the cattle through an agent, and the cattle were received by said agent when the defendant was not present, before the defendant could be legally convicted the proof would have to show that he consented to the receiving of the cattle by his agent without a bill of sale. (Houston v. The State, 13 Texas Ct. App., 595.) Defendant did not purchase the cattle from Kasprick, but claimed to have paid said Kasprick the money to purchase the same for him, and he proposed to prove these facts, and to prove further that Kasprick told him he had purchased the cattle for him, at the same time delivering him a bill of sale therefor.
We are clearly of opinion that this testimony was admissible, *57and if the facts be as they are asserted by the defendant, it was Kasprick, and not the defendant, mat violated the law by purchasing and receiving the cattle without taking a bill of sale from the owner thereof.
Purchasing and receiving the cattle without- taking a bill of sale therefor from the owner thereof, or his agent,'is the offense charged in the indictment. The venue of the offense is the county in which the cattle were purchased and delivered. There is not a particle of evidence in the record, either direct or circumstantial, which proves that the, offense was committed in Karnes county.
Because the court erred in excluding the evidence offered by the defendant, and because the venue of the offense was not proved, the judgment is reversed and the cause remanded.
Reversed and remanded.
Opinion delivered April 26, 1884.